Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 11, 13-15, 17, 22, 28, 34-37, 45-46, 50 and 53 are pending. Claims 27 and 51-52 have been cancelled. Claims 1, 27-28, 36 and 51-52 have been amended. Claims 1, 4, 11, 13-15, 17, 22, 50 and 53 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, modified poloxamer (x is 65, y is 100, z is 65, m is 1, L is -C(O)(CH2)n, n is 2, and A is -COO-), gelatin, and methacrylate. Claims 28, 34-37 and 45-46 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1, 4, 11, 13-15, 17, 22, 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Macromolecular Research, Vol. 18, No. 4, pp 387-391 (2010)) in view of Hutson et al. (TISSUE ENGINEERING: Part A, Volume 17, Numbers 13 and 14, 2011) as evidenced by Bart et al. (Lab Chip, 2009, 9, 3481–3488), Park et al. (Journal of Experimental Nanoscience, 4:3, 269-275, 2009) and of Van Den Bulcke et al. (Biomacromolecules 2000, 1, 31-38).
Kim et al. teach monocarboxylated Pluronic coupled with gelatin by EDC/NHS to obtain a gelatin-grafted Pluronic (page 388, left column, 4th para; Figure 1).
Kim et al. further teach that “[T]he choice of biomaterial is also critical to the success of such tissue engineering approaches in cartilage repair. Tissue engineering has recently been proposed as a promising therapeutic discipline for repairing or to replace diseased lost tissues” (page 388, left column, 1st para).
As evidenced by Bart et al., a carboxylate molecule (such as the monocarboxylated Pluronic of Kim et al.) loses a hydrogen upon reaction with the crosslinker EDC (see Figure 1). Thus, the gelatin-grafted Pluronic of Kim et al. comprises a modified poloxamer having a negative charged moiety (i.e. carboxylate) and a peptide (i.e. gelatin).
Kim et al. do not teach the gelatin has a positively charged moiety.
Hutson et al. teach that “[P]oly(ethylene glycol) (PEG) hydrogels are popular for cell culture and tissue-engineering applications because they are nontoxic and exhibit favorable hydration and nutrient transport properties. However, cells cannot adhere to, remodel, proliferate within, or degrade PEG hydrogels. Methacrylated gelatin (GelMA), derived from denatured collagen, yields an enzymatically degradable, photocrosslinkable hydrogel that cells can degrade, adhere to and spread within. To combine the desirable features of each of these materials we synthesized PEGGelMA composite hydrogels, hypothesizing that copolymerization would enable adjustable cell binding, mechanical, and degradation properties” (abstract).
It would have been obvious to one of ordinary skill in the art to use GelMA (in place of gelatin) in the invention of Kim et al. because Hutson et al. teach that Methacrylated gelatin (GelMA), yields an enzymatically degradable, photocrosslinkable hydrogels for cell culture and tissue-engineering applications.
One of ordinary skill in the art would have been motivated to do so because Hutson et al., just like Kim et al., is drawn to hydrogels for tissue-engineering applications wherein gelatin (or gelatin methacrylate) is coupled by EDC/NHS.
Furthermore, the skilled artisan would have reasonably expected to obtain an enzymatically degradable, photocrosslinkable hydrogel useful for cell culture and tissue-engineering applications because Hutson et al. teach that Methacrylated gelatin (GelMA), yields an enzymatically degradable, photocrosslinkable hydrogels for cell culture and tissue-engineering applications.
Therefore, the skilled artisan would have arrived at the instantly claimed hydrogel composite comprising the poloxamer of Formula (I).
Please note that gelatin (i.e. the elected peptide) comprises a backbone in the form of a linear chain.
With respect to the limitation “wherein a mass ratio of the modified poloxamer to the peptide is in the range from 1.8:1 to 2:1”, Kim et al. do not disclose the ratio of poloxamer to gelatin used. However, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of poloxamer and gelatin by normal optimization procedures known in the pharmaceutical art.
With respect to claim 11, as evidenced by Park et al., monocarboxylated Pluronic F127 (i.e. the poloxamer of Kim et al.) has the structure depicted below (see Figure 1),

    PNG
    media_image1.png
    89
    591
    media_image1.png
    Greyscale

which corresponds to instantly claimed poloxamer of formula (I), wherein L is -C(O)(CH2)2 (i.e. the elected species).
With respect to claims 13 and 50, Kim et al teach Pluronic F127 (i.e. the poloxamer) has a molecular weight of 12.6 kDa, and further teach that the product was dialyzed against distilled water using a membrane with a molecular weight cut off of 20 kDa (page 388, left column, 4th para). 
With respect to claim 17, as evidenced by Van Den Bulcke et al., in methacrylamide-modified gelatin, the -amino groups (of lysine residues) are substituted with methacrylamide). Thus, the Methacrylated gelatin of Hutson et al. would inherently have the second charged moiety (i.e. methacrylate) located on the side chain of the amino acid (i.e. lysine). Alternatively, it would have been obvious to make the Methacrylated gelatin of Hutson et al. by substituting the -amino groups of lysine residues because Van Den Bulcke et al. teach that said -amino groups are available for conjugation with a methacrylate moiety.
With respect to claim 53, as discussed above, the evidentiary reference of Bart et al. teaches that a carboxylate molecule (e.g. the monocarboxylated Pluronic of Kim et al.) loses a hydrogen upon reaction with the crosslinker EDC (see Figure 1). Therefore, the monocarboxylated Pluronic of Kim et al. would inherently forms ionic interaction with the Methacrylated gelatin of Hutson et al.

Response to Arguments
Applicant’s arguments filed on 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that as evidenced by paragraphs [0132]-[0133] of the published application, the claimed mass ratio range results in larger pores by volume in the network, which lead to a higher cell number as measured in a cell evaluation and proliferation study.
Applicant also argues that “[A]s further evidenced in the Examples section, it was discovered that the cells are able to attach onto the hydrogel composite and are able to pack together when the cell number is increased, indicating that the hydrogel composite with a mass ratio in the claimed range can provide a good platform for cell attachment and proliferation.
Applicant’s arguments are not persuasive.
The MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claimed invention.
In the instant case, they are not.
The instant claims are broadly drawn to a hydrogel composite comprising a modified poloxamer having a first charged moiety; and a peptide having a second charged moiety, whereas, the claimed unexpected results relate to a specific hydrogel composite comprising PluMP:GelMA (as shown in Figs. 1-34 of the published application.
For the reasons stated above the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658